OFFICE   OF THE ATTORNEY        GENERAL   OF TEXAG
                      AlJlhN




s&xl. P. c. .Ita&ord
coulrty Attoaney
Yoaklm county
Plains, 'Pexaa



                         chat   mount




           Yaur xequal&tf
on the above rtated  quea
           Your letter r




                                             tlmy were .A&tf$l-
                                            ior the year of

                                   tote tbmnel~rs   the sum


                       ble purposes of the ourrent pear.
                   ulcticn for .Pederaloemu6 oi 3950
                  lzo0 luld1500. At preosnt due to
                 arkera and transient popnlation we
      have e papuhtlon of betman 6000 an0 6000 en4
      our aaeosoable oeluat',on     for X939 was 10,6ko,900.
      Plea86 o;ive00 6 ruling:es ta ahat pay our County
      caaafraione~s ehoul4 hall)?. . . .”
          The papulation ar Yoakua ctauntyacnordlng to the
last Pedaxd Census ww l,IM5. The assessed *elnatian    of
iIon.P. 0. Gtadord,           Pago 2


3xvpart7 of Yookw            County for 1939 wa6 010,4~0,900.00.
          Artlole ZSSO, Yarnon's Clvll &motated                Gta-
tuter, l-on48in P82-tus followllt
              *‘Xnouuntios havbg tha followlo~ aaseas-
        ed valuationa, reepeotlTely, a8 sIiiwAby the
        total a13ressod rnluatlono of all properties
        certif'ledby the county nsno~so+ an4 approved
        by the Coeainslonorc Court, toy county purpoaeci,
        for tha p.reoiouoyear, trot tira to ttie, the
        County Comleol@~~rs of much counties shall
        each rcJoefVa4AAUti 8&bri8s     Ati.   4XOeed  the
        amounts heroin vlpeciflad,said talarlea to be
        paid ~II qqual xonthly lmta3lrrants at least
        ens-half;and not exoeed2g three-!ourtha, out
        of the  Road an4 3rldege Fuad aad .the rmaaiader
        out of the Oeneral Fund of the oounty; said
        asseaoed rolu4tioAs an4 aalarlee apgliceble
        thoreto being e8 follows:
                                     Salariso to be paid
        lAa sesR OVa
                   d luo tlo As~ aach COtUdSSiOAOT.

        ~‘i~‘wo  001 and lens than
         B13:wo:wo   not to exwed... ........Q1600.W
        . . . . . . . . il

             ArMale E5SO(:a),Vernon~e Civil Annotat44 Sta-
tutos    reads a0 iolltms:
             VhtiiCoxzlrsioners Court at $ttsflret
        regular wet&    eaoh y4ar oholl, by or4er  duly
        nade an4 suterod upao tha tllautos of 6-e
        Court, iLx tho salaries or the County Carm;la-
        s1cxnu-sfor such year, within the ltilts as
        provided for IA this ii&.'
          3n view of the toregolag tstetutss,you are x-46-
tpactfUllJ advSea4 that the 2%a%ia3Un
                                    #Mary for each nmber
of the oomlesia~ern oourt of Toaktm County io ~1,6W.W
e mar*
                  b@a’din&  YOUT 84SOoAd QWStfOA,   W4   O&u     your
lttsntian         to ArtlclecrS885,25891anb 3095    or V4mon*e          cl~il
Annotate4         Stetuteo whloh r-4 In part as     followsr
                  aArt. s9-      Exaept aa othawiso provtded
HOA. I?.0. Ihaford,    Tag4 S


     in this Ashot,the annuel r408 thst cllobe re-
     t&ml   by prwinot,   oouaty oad blstriot oftl-
     ;ifi$n;tloned la this rttlole shall ba a8

           *I. fn OOlXIti48 OCAtCiilli~ tMHIt.7fiVB
     ~&S&00) thousand Cr bss lAhabifnAt8x County
     tudg4, Elstriot or Crimlntil Mstrlot httcraey,
     Sheriff   County Clerk, Con&y Attorney, Clr-
     trlot Clerk, Tar Collootor, Tax &aeosor, or
     the Adseaoor and rilleator o? Taxes, Twenty-
     four Eu~4rs4 ($i34W.W) Dollara 4soh; Justloe
     or the Feaae aAd Constable, TlmlYS mAdr4d
     (blZO0.W) Dollera eaoh......*
            ~mtIOlS   3891.   E&oh   officer Aawad in
     thla Cha tar! shnu. first out or the OUZ-lWAt
     twe of iiLa ofriae pq OP be pal4 the aaount
     ellrrrredhia under the provlslcma cb Artlole
     368?),together with tbn salaries or his asBi.s-
     tenta and 44puties, and euthorited expenses
     uader drtiale 3099,~and tho uaountaeoeesery
     to oov4r ooetn at prexluraonwhatever sur4ty
     bond ma7 be rqulred by few. ff the ourrent’
     r09s or auoh offZa0 4ell4et4Q in any $eer b4
     aore thsathe amuat 1144404 ta pay the aacuatr
     abme npootfisd, -4     e&all be deew4d excess
     raw, and 62~411be dIspose4 of lathe aenn4r
     bereiaafter provided.
          *In oountlae 4oat4inla~ tmmty-flvo
     thowond (&OWf     or less fnhkbitants lXstr%ot
     and County orfloers nrse4 horein shd    retain
     ona-third of suoh exaew fess until euoh one-
     thin& tomthnr with the ammts         critie4
     in Artlole s803, am?uAta to *a4 % - oufmA4 Dol-
     leTa (l3,oCO). Prwllnot oriloers shall retaia
     one-third Until suoh oaS?-thbd, tO~~thOr aftb
     the eaount 0pocIfi4d in Artlale SSO3, amunts
     to 7ourtaea Mn4red ihllsra [#14W)......
          *iirtIoleS998. The Com&sIoaewg      Court
     is hereby debarrsd fca~p allodq   ocPspeneatlon
     for 4x-ofilaio aonlcsr, to ocaaty afffoI~la
                       ion and exoee8 tees whioh
     when the oompentlat
     they are allow44 to mtaln   shall maoh the
.;:   _..
                                                                                       .- .-
                                                                                                   243
                                                                                   .           .


            Ron.


                     aaxliam provided for %a tNs ahapter, in
                     oa808 where the ocuspenbationan4 exoe88 fees
                     whloh the oftioerr am allowab to retain shall
                     not mnah the amxintnrprovided for ln this
                     ohapter, the Ca~mioeiouera* Court f&all allow
                         oomphnsatlonfor ex4fiioLo       eorvloee     when, in
                         their jud~nt,    auoh ooazparrsatlon 1s n~oclmtIly,
                         provided auoh 0~3 nnat foa tor cxdfiioio      aor-
                         rises ad 4wod shfil r rmt hrnase    ths ooupeas~-
                         ti0n  0f the orrioial bepia tht, I~SIX~~W~4f
                         o~penfmtion an4 exoeaa fees allam       to be re-
                         talnbd by him under this ohapter. Pmvlded,
                         howaver, the er-oitlolo herein authorized shall
                         be allawed only after aa opportunity for 8
                         publiohearlnr:  tina only upon the atflrazatlve
                         rote of mt lcaet three umber8 of the ocmmis-
                         riomm3~ a4urt.*

            sat*(L oa 4 Tao beair.          Thereroro,    you   8uw   reqeotruny         ud-
            rise6thatwhernthe ooqensatlon    trd CIIOOB~ feoorhlohthe
            oountyattorney 1s allowed to ret?& does not reeoh the
            maxlnuaprovided ior br Artlo3.e38U3 and Artlole31791, ~upro,
            the txnd,mdoners* court my allow 04tzpenaatlon for ex-ttrrioio
            renloee when, in their jUa@mnt                auoh wmpensetlon is (Leo-
            lneary provi4e4 ruoha~esat~oa                   for sx-offialo senioerr
            dla?d aha             I& lnona80 the ompenaatioaof the oountt
            attUrner beyoad the tartxlmwnof oo?apfmwtlon 8nd cxoe88 fees
            allowed to be retaineed by hln under the two ~bovo tentloned
            statutnrr,  Pmvl4e4, the ex-offlolo   a8 authorlrod by Arti-
            cle SfNS mqmi, shnll be allow&? onlyef%erunopportuaity
            ror a pt&lL hearing and oaly upon the airi8dit6      rote or
            at lenutthreenonbeteof the oawdssionerd        e~urt. Rhether
            o r no tlx-oLTioio ocx@enscltien la neossaary is wholly with-
            in the Judgment 0r the uoailenloa0ra~ oourt en4 the amount
            thereof, li any, auat’b~ detennixmd by ml4 court an4 not
            by thlr ilqmrfmnt.
                              Truatfnu that thb ?oregoln~ iully anmera             your
            inquiry, m          mmdn
                                                         Yotwa very truly
                                                     A?"inrn    tmERAl      OF 7mAs

                             APPROVED JAM z23 lg4%       &.s&.&&&!rtT&